
  Lebanon 1926 (rev. 2004)
  
  

  

  


PART I. BASIC PROVISIONS



Preamble to the Constitution




A. Lebanon is a sovereign, free, and independent homeland. An ultimate homeland for all its sons; unitary in terms of land, people, and institutions, within its boundaries; as provided in this Constitution, and as recognized internationally.




B. Lebanon has an Arab identity and belonging. It is a founding active member of the Arab League, committed to its Charter; as it is a founding active member of the United Nations Organization, committed to its Charter and the Universal Declaration of Human Rights. The State embodies these principles in all sectors and scopes without exception.




C. Lebanon is a democratic parliamentary republic based upon the respect of public freedoms, freedom of opinion and freedom of belief; and of social justice and equality in rights and duties among all citizens, without distinction or preference.




D. The people are the source of powers and of sovereignty, exercising them through constitutional institutions.




E. The system is based upon the principle of separation of powers, their balance, and their cooperation.




F. The economic system is free, guaranteeing individual initiative and private ownership.




G. Balanced development of regions, culturally, socially, and economically, is a cornerstone of the State unity and the system stability.




H. Eliminating political sectarianism is a basic national objective, to be achieved according to a transitional plan.




I. The territory of Lebanon is one for all Lebanese. Every Lebanese has the right to reside on any part thereof, and enjoy it under the sovereignty of the law. No segregation of the people on any belonging whatsoever. No segregation, no partition, and no inhabitation.




J. There is no legitimacy to any authority contradicting the charter of co-existence.



Chapter One. The State and its Territory



Article 1


Lebanon is an independent state, with indivisible unity, and complete sovereignty. Its boundaries are the same defining it currently.


North: From the mouth of Al-Nahr Al-Kabir along a line following the course of the River to the point of its confluence with Wadi Khalid, its tributary, at the height of Jisr Al-Kamar.


East: The summit line separating Wadi Khalid from Wadi Al-Assi River (Oronte), crossing the villages of Muaissara, Harbata, Heit, Abish, Fissan at the height of the two villages of Brina and Matriba. This line follows the boundaries of Northern Baalbeck from the northeasterly side and the southeasterly side, then the boundaries of Baalbeck, Al-Bikaa, Hassbiya, and Eastern Rashiya.


South: The current southern boundaries of Sour and Marjayoun.


West: The Mediterranean Sea.



Article 2


No part of the Lebanese territory may be alienated or ceded.



Article 3


The boundaries of administrative areas may not be altered except according to a law.



Article 4


The Grand Lebanon is a Republic, whose capital is Beirut.



Article 5


The Lebanese flag is comprised of red, white, and red horizontal stripes. The cedar in green occupies the center of the white stripe. The size of the white stripe is equivalent to the size of both the red stripes. The cedar is in the center, with its apex touching the red upper stripe, and its base touching the red lower stripe. The size of the cedar is equivalent to a third of the size of the white stripe.



Chapter Two. The Lebanese, their Rights, and their Obligations



Article 6


The Lebanese nationality and the manner in which it is acquired, retained and lost, shall be determined according to the law.



Article 7


All Lebanese are equal before the law. They equally enjoy civil and political rights, and assume obligations and public duties without any distinction among them.



Article 8


Personal freedom is guaranteed and protected by the law. No one can be arrested, jailed or suspended except according to the rules of the law. No offense can be determined and no penalty can be imposed except according to the law.



Article 9


Freedom of conscience is absolute. In assuming the obligations of glorifying God, the Most High, the State respects all religions and creeds and safeguards the freedom of exercising the religious rites under its protection, without disturbing the public order. It also guarantees the respect of the system of personal status and religious interests of the people, regardless of their different creeds.



Article 10


Education is free so long as it does not disturb the public order, does not violate the morals, and does not touch the dignity of any religion or creed. The rights of communities to establish their own private schools cannot be violated, provided that they comply with the general requirements laid down by the State with respect to public education.



Article 11


The Arabic language is the official national language. The conditions under which the French language is to be used are determined by law.



Article 12


Every Lebanese has the right to public employment, without any distinction, except on qualification and merit according to the conditions laid down by the law. A special code shall be established to safeguard the rights of employees in the areas to which they belong.



Article 13


The freedom of opinion, expression through speech and writing, the freedom of the press, the freedom of assembly, and the freedom of association, are all guaranteed within the scope of the law.



Article 14


The dwelling is inviolable. No one is entitled to enter therein except under the conditions and manners prescribed by the law.



Article 15


The ownership is protected by the law. Ownership of any one cannot be expropriated except for reasons of public utility under the conditions prescribed by the law and upon fair compensation to him.



PART II. THE POWERS



Chapter One. General Provisions



Article 16


The Legislative Power is vested in one Chamber: The Chamber of Deputies.



Article 17


The Executive Power is entrusted to the Council of Ministers, which shall exercise it according to the provisions of this Constitution.



Article 18


The Chamber of Deputies and the Council of Ministers have the right to propose laws. A law cannot be published unless the Chamber of Deputies adopts it.



Article 19


A Constitutional Council is established to review the constitutionality of the laws, and to decide on the disputes and protests resulting from the presidential and the representative elections.


The right to resort to this Council, with respect to watching the constitutionality of the laws, is due to the President of the Republic, the President of the Chamber of Deputies, and the Prime Minister, or to the members of the Chamber of Deputies, and to Heads of the legally recognized sects, with respect to personal affairs, freedom of belief and the exercise of religious rituals, and freedom of religious education. The rules concerning the organization, the functioning and the composition of the Council and the application to it are established by law.



Article 20


The Judicial Power is vested in the Courts at various levels and jurisdictions, within a system prescribed by the law which provides the necessary guarantees to the Judges and litigants.


Conditions of judicial guarantee and its limits are prescribed by the law. Judges are independent in exercising their functions. Decisions and judgments are issued by all the courts, and are executed in the name of the Lebanese People.



Article 21


Every Lebanese citizen, twenty-one years old, has a right to be an elector, pending meeting the requirements prescribed by the Electoral Law.



Chapter Two. The Legislative Power



Article 22


With the election of the first Chamber of Deputies on a national basis, not sectarian, a new Senate shall be established in which all religious communities are represented and whose power shall be limited to supreme national causes.



Article 23


(Abrogated by the Constitutional Law promulgated on October 17, 1927.)



Article 24


The Chamber of Deputies consists of elected representatives whose number and the manner of the election are determined by the electoral laws in effect.


Until the Chamber of Deputies issues an Electoral Law, outside the sectarian record, representative seats are distributed according to the following rules:







a.
Equally between Christians and Moslems.






b.
Proportional between the sects of both sides.






c.
Proportional among districts.




Exceptionally, and once, representative seats vacant at the date of publishing this Law, and the seats created by the Electoral Law, are filled totally by appointment by a two- thirds majority of the National Détente Government, in implementation of the equality between the Christians and the Moslems, according to the National Détente Document. The Electoral Law determines the details of the application of this Article.



Article 25


If the Chamber of Deputies is dissolved, the dissolution decision must call for conducting new elections. These elections are conducted according to Article 24 and within a period not exceeding three months.



Chapter Three. General Provisions



Article 26


Beirut is the center of the Government and the Chamber of Deputies.



Article 27


The member of the Chamber of Deputies represents the whole nation. His electors cannot impose restrictions or conditions on his mandate.



Article 28


A Representative may combine the representative and the ministerial functions. Ministers may be selected from the members of the Chamber of Deputies or from persons outside it, or from both.



Article 29


The conditions under which the eligibility for representation is lost are determined by the law.



Article 30


Representatives only have the right to decide on the validity of their mandate. The mandate of any Representative cannot be nullified except by a two-thirds majority of all members.


This Article is abrogated "de jure" immediately on establishing the Constitutional Council, and putting its law in effect.



Article 31


Every meeting held by the Chamber outside the legal session is ipso facto null and in violation of the law.



Article 32


The Chamber holds two ordinary sessions every year. The first session starts on Tuesday following the fifteenth of March, and its meetings continue to the end of May. The second session starts Tuesday following the fifteenth of October. Its meetings are devoted to the discussion of the budget and voting on it, before anything else. The session lasts to year-end.



Article 33


Ordinary sessions begin and end, de jure, as scheduled by Article 32. The President of the Republic, in agreement with the Head of Government may convene the Chamber of Deputies to extraordinary sessions by a decree setting their opening, end, and agenda. The President of the Republic is required to convene the Chamber to extraordinary sessions in response to the request made by the absolute majority of all its members.



Article 34


The Chamber cannot be validly convened unless attended by the majority of the members who constitute it. Decisions are taken by the majority of votes. In a tie, the project under discussion is rejected.



Article 35


The Chamber meets publicly. However, it may convene in a closed meeting, if requested by the Government or five of its members. It may decide to rediscuss the same topic in a public meeting.



Article 36


Votes are cast verbally, or by rising and sitting, except in the case of election, the opinions are expressed by secret ballot. As for the laws in general, and when the issue of confidence is polled, the opinions are always expressed by roll-call, and audible.



Article 37


The right to a no confidence proposal is absolute to every Representative in ordinary sessions and extraordinary sessions. The proposal cannot be discussed except after five days at least from the date of submitting it to the Secretariat of the Chamber, and communicating it to the Ministers concerned.



Article 38


No bill which has been rejected by the Chamber, may be reintroduced in the same session.



Article 39


No member of the Chamber may be prosecuted because of the opinions and ideas he expresses during the term of his representation.



Article 40


No Chamber member may be prosecuted or arrested, during the session, for committing a crime, unless authorized by the Chamber, except in case he is caught in the act.



Article 41


If a seat becomes vacant in the Chamber, a successor must be elected within two months. The new member's mandate does not exceed the replaced old member's mandate term. However, if the seat becomes vacant in less than six months before the expiration of his mandate, no successor may be elected.



Article 42


The general elections for the renewal of the Chamber members are conducted within the sixty days preceding the expiration of the mandate.



Article 43


The Chamber establishes its own internal rules of procedure.



Article 44


Every time a new Chamber is elected, it convenes under the presidency of the oldest member, while the youngest two members act as secretaries. The President and Vice-President are separately elected, for the term of the Chamber, by secret balloting and by the absolute majority of the votes cast. In a third ballot, the result is based upon the proportional majority. In case of equal votes, the oldest is considered elected.


In every election's renewal, and at the opening of the October session every year, the Chamber elects two secretaries by secret ballot according to the majority prescribed in the first paragraph of this Article.


The Chamber, a single time, has the right, two years after electing its President and Vice-President, in its first session, to withdraw the confidence from its President or its Vice-President, by a two-thirds majority of all its members based upon a petition signed by at least ten representatives. In this case, the Chamber must hold a meeting to fill out the vacant position.



Article 45


Members of the Chamber do not have the right to vote, unless they are present in the meeting. Voting by proxy is not permitted.



Article 46


The Chamber alone has the right to maintain internal order through its President.



Article 47


Petitions to the Chamber must be submitted in writing. They may not be presented verbally or at the bar of the Chamber.



Article 48


The remuneration of the members of the Chamber shall be determined by law.



Chapter Four. The Executive Power



First. The President of the Republic



Article 49


The President of the Republic is the Chief of State, and the symbol of the unity of the Homeland. He ensures the respect of the Constitution, and the maintenance of Lebanon's independence, its unity, and its territorial integrity in accordance with the provisions of the Constitution. He chairs the Higher Defence Council. He is the Commander in Chief of the armed forces which are subject to the authority of the Council of Ministers.


The President of the Republic is elected by secret ballot, by a two-thirds majority of the votes cast in the Chamber of Deputies in the first round. The President's term in office is six years. He may only be reelected after a period of six years has lapsed since the end of his previous term. Nobody is eligible for the Presidency of the Republic if he does not meet the conditions for election to the Chamber of Deputies or is barred by them from being a candidate.


The judges and the civil servants of the first category or the equivalent category in all public administrations, public bodies and other public law corporations are not eligible to be elected during the exercise of their official functions and during the two years following their resignation and the actual termination of their functions or the date of their retirement.



Article 50


When the President of the Republic assumes his office, he has to take the oath of loyalty to the Nation and the Constitution, before the Parliament, according to the following text:


"I swear by Almighty God to respect the Constitution of the Lebanese Nation and its laws, and to maintain the independence of the Lebanese Homeland, and its territorial integrity.”



Article 51


The President of the Republic promulgates the laws according to the time limits specified by the Constitution, after their approval by the Chamber. He asks for their publication, without having the right to amend them or exempt anyone from being subject to their provisions.



Article 52


The President of the Republic assumes the negotiations to sign international treaties and ratify them with the consent of the Head of Government. They cannot be ratified, except after the approval of the Council of Ministers. The Government brings them to the attention of the Chamber of Deputies, as soon as the interest and safety of the State permit. Treaties involving provisions related to the State finances, trade treaties, and other treaties which cannot be annulled on a yearly basis, cannot be ratified except after the approval of the Chamber of Deputies.



Article 53




1. The President of the Republic presides over the Council of Ministers, whenever he wishes, without participating in the vote.




2. The President of the Republic appoints the Head of Government in charge of consulting with the President of the Chamber of Deputies with respect to representative mandatory consultations, the results of which are officially reported to him.




3. He promulgates a decree appointing the Prime Minister separately.




4. He promulgates with the consent of the Prime Minister, the decree to form the Government, and the decrees to accept the resignation of Ministers or their dismissal.




5. He promulgates, independently, the decrees to accept the resignation of the Government or to consider it resigning.




6. To transmit the bills, submitted to him by the Council of Ministers, to the Chamber of Deputies.




7. To receive the Ambassadors, and accept their accreditation.




8. He presides over official ceremonies, and grants State badges of honor by decree.




9. He grants special pardon by decree, but the general pardon can only be granted by law.




10. In case of necessity, he addresses messages to the Chamber of Deputies.




11. He presents any of the urgent matters to the Council of Ministers, outside the agenda.




12. He calls the Council of Ministers to extraordinary meetings, as he deems necessary, in agreement with the Head of Government.



Article 54


Decisions of the President of the Republic must be countersigned by the Head of Government and the Minister or Ministers concerned, with the exception of the decree nominating the Head of Government and the decree accepting the resignation of the Government or considering it resigned.


As for the decree promulgating laws, it is countersigned by the Head of Government.



Article 55


In the cases specified in Articles 65 and 77 of this Constitution, the President of the Republic may ask the Council of Ministers for the dissolution of the Chamber of Deputies before the expiration of its mandate. Accordingly, if the Council of Ministers decides to dissolve the Chamber, the President of the Republic issues the dissolution decree. In this case, the electoral bodies convene, according to the provisions of Article 25 of the Constitution, and the new Chamber is convened within fifteen days following the proclamation of the election.


The staff of the office of the Chamber continues to manage the business until the new Chamber is elected.


In case the elections are not conducted within the time limit specified in Article 25 of the Constitution, the dissolution decree is considered null, as if non-existent, and the Chamber of Deputies continues to exercise its powers according to the Constitution.



Article 56


The President of the Republic promulgates the laws, finally approved within a month after transferring them to the Government, and asks for their publication. As for the laws which the Chamber decides their urgent promulgation, he must promulgate them within five days, and asks for their publication.


He promulgates the decrees and asks for their publication. He has the right to ask the Council of Ministers to reconsider any of the decisions made by the Council within fifteen days from the date of depositing it with the President of the Republic. If the Council of Ministers insists upon the decision made, or if the time limit expired without promulgating the decree or returning it, the decision on the decree is considered in force, and must be published.



Article 57


After informing the Council of Ministers, the President of the Republic has the right to request a reconsideration of the law, once during the time limit for its promulgation. His request may not be refused. When the President uses this right, [he] shall not be required to promulgate the law, until it is approved by the Chamber, after another discussion related to it, and passing it by the absolute majority of the total members constituting the Chamber legally.


In case of the expiration of the time limit without promulgating the law or returning it, it is considered in force legally, and must be published.



Article 58


Every bill the Government decides to be urgent, with the approval of the Council of Ministers, and referring to that in the transmittal decree, the President of the Republic — after forty days from its submission to the Council, and after including it in a public calendar, and reading it therein, and the expiration of this period without taking any action — can promulgate a decree putting it into force, after the approval of the Council of Ministers.



Article 59


The President of the Republic may adjourn the Chamber for a period not exceeding one month. He may not do that more than twice in the same session.



Article 60


While performing his functions, the President of the Republic cannot be accountable except in his violation of the Constitution, or in case of high treason.


His liability for ordinary crimes is subject to public laws. He cannot be charged with these crimes, or with violating the Constitution and high treason except by the Chamber of Deputies by a decision issued by a two-thirds majority of all its members, and is tried before the Supreme Council provided for in Article 80. The public prosecution function before the Supreme Council is assumed by a judge appointed by the Supreme Court in plenary session.



Article 61


Once the President of the Republic is impeached, he is suspended and the presidency stays vacant until the case is decided by the Supreme Council.



Article 62


In case the presidency becomes vacant for whatever reason, the functions of the President of the Republic are delegated to the Council of Ministers.



Article 63


Remunerations of the President of the Republic are determined by a law, and they cannot be increased or decreased during the term of his office.



Second. The Prime Minister



Article 64


The Prime Minister is the Head of Government. He represents it, speaks in its name, and is responsible for executing the public policy made by the Council of Ministers. He assumes the following powers:







1.
He presides over the Council of Ministers. By law, he is Vice President of the Supreme Council of Defense.






2.
He conducts the representative consultations for the formation of the Government, and countersigns with the President of the Republic, the decree of its formation. The Government must present its ministerial program to the Chamber of Deputies for a vote of confidence within thirty days from the date of promulgating the decree of its formation. The Government cannot assume its functions before a vote of confidence, nor after its resignation, nor after considering it resigned, except in the narrow sense to manage the business.






3.
He presents the public policy of the Government to the Chamber of Deputies.






4.
He countersigns all decrees with the President of the Republic, except the decree nominating him Head of Government, or the decree accepting the Government's resignation, or considering it resigned.






5.
He signs the decree to open an extraordinary session and the decrees promulgating the laws and the request to reconsider them.






6.
He convenes the Council of Ministers, and elaborates its agenda. He notifies the President of the Republic, in advance, of the topics included therein, and of the urgent topics to be discussed.






7.
He follows upon the achievements of the administrations and public organizations, and coordinates among Ministers, and provides guidance to ensure the good performance.






8.
He convenes working sessions with the concerned institutions in the State, in the presence of the Minister in charge.





Third. The Council of Ministers



Article 65


The executive power is vested in the Council of Ministers, and is the power to which the Armed Forces are subjected. Of the functions it performs, are:







1.
Elaborating the public policy for the State in all fields, the bills and organizational decrees, and taking the decisions necessary for their implementation.






2.
Taking care of the enforcement of laws and orders, overseeing the functions of all the State apparatus, including administrations and civil, military, and security organizations, without exception.






3.
Appointing State employees, dismissing them, and accepting their resignations, according to the law.






4.
Dissolving the Chamber of Deputies by a request from the President of the Republic, if the Chamber abstains, for other than compelling reasons, from convening during an ordinary session, or during two extraordinary successive sessions, not less than one month each, or in case of rejecting the Budget as a whole for the purpose of paralyzing the hand of the Government to act. This right cannot be exercised another time for the same reasons which lead to the dissolution of the Chamber in the first time.






5.
The Council of Ministers convenes periodically in a special headquarters, and is presided over by the President of the Republic whenever he attends its sessions. The legal quorum for its convening is a two-thirds majority of its members. Its decisions are taken by consent, but if this is impossible, then by voting, and its decisions are taken by the majority of those present.




The basic issues need the consent of two-thirds of the Government members, as specified in the decree of its formation. The following are basic issues: Amending the Constitution, declaring and canceling the state of emergency, war and peace, public mobilization, international accords and treaties, state budget, overall development plans, and long term, appointing employees of the first cadre and its equivalent, reconsidering the redistricting, dissolving the Chamber of Deputies, elections law, nationality law, personal affairs laws, dismissing the Ministers.



Article 66


Only Lebanese may assume the ministry, and no one may assume the ministry unless he meets the requirements which qualify him for representation.


The Ministers assume the management of the State's interests, and they are responsible for implementing the orders and laws, each in the matters of his department and within his jurisdiction.


The Ministers are collectively liable to the Chamber of Deputies for the Government's public policy, and individually assume the responsibility of their personal actions.



Article 67


Ministers have the right to attend the Council if they so desire, and to be heard when they request to talk, and be assisted by whomever they decide from their department.



Article 68


When the Council takes a vote of no confidence against any of the Ministers, according to Article 37, this Minister must resign.



Article 69




1. The Government is considered resigned under the following circumstances:







a.
If its Head resigns.






b.
If it loses a third of the number of its members, as prescribed in the decree of its formation.






c.
If its Head dies.






d.
When the President of the Republic takes office.






e.
At the beginning of the term of the Chamber of Deputies.






f.
When there is a vote of no confidence against it, at the initiative of the Chamber of Deputies, or at its own initiative.






2. A Minister is dismissed by a decree signed by the President of the Republic and countersigned by the Head of Government, after the approval of two-thirds of the members of Government.




3. When the Government resigns or is considered resigned, the Chamber of Deputies is legally in an extraordinary session, until a new Government is formed and acquires a vote of confidence.



Article 70


The Chamber of Deputies may charge the Prime Minister and Ministers with high treason, or with the violation of duties assigned to them. A decision to impeach cannot be issued except by a two-thirds majority of all the members of the Chamber of Deputies. A special law determines the conditions of the legal responsibility of the Prime Minister and Ministers.



Article 71


The Prime Minister and the accused Minister are tried before the Supreme Council.



Article 72


Once the decision for impeachment is issued against the Prime Minister, he is suspended, and if he resigns, his resignation shall not prevent judicial proceedings from being instituted or continued against him.



PART III



A. Election of the President of the Republic



Article 73


One month at least and two months at most, before the expiration of the office term of the President of the Republic, the Chamber is convened by a summons of its President, to elect the new President of the Republic. If the Chamber is not summoned for this purpose, it convenes legally on the tenth day preceding the expiration date of the President's term in office.



Article 74


If the presidency becomes vacant because of the death of the President, or his resignation, or any other reason, the Chamber convenes immediately by law to elect the successor, and if the presidency happened to be vacant, while the Chamber of Deputies is dissolved, the electoral bodies are summoned to convene without delay, and the Chamber is legally convened, immediately as soon as the elections have taken place.



Article 75


The Chamber convened to elect the President of the Republic, is considered an electoral body, not a legislative body, and must proceed immediately for the election of the Head of State without any discussion, or any other matter.



B. Amendment of the Constitution



Article 76


The Constitution may be revised based upon an initiative by the President of the Republic, and so, the Government introduces a bill to the Chamber of Deputies.



Article 77


The Constitution, also, may be revised based upon the initiative of the Chamber of Deputies. In this case, the process is as follows:


In the course of an ordinary session, the Chamber of Deputies has the right, based upon the initiative of at least ten of its members, to introduce a proposal to revise the Constitution by a two-thirds majority of all the members legally constituting the Chamber.


However, the matters and issues included in the proposal must be clearly defined and enumerated. The President of the Chamber, then, communicates this proposal to the Government, requesting that it drafts a bill for this purpose. If the Government approves the proposal of the Chamber by a two-thirds majority, it must prepare a draft law, and introduce it to the Chamber within four months. If it does not approve, it must return the decision to the Chamber for a further study. If the Chamber insists on it by a three-fourths majority of all the members constituting the Chamber legally, then the President of the Republic may either respond to the wish of the Chamber, or may ask the Council of Ministers to dissolve it and conduct new elections within three months. If the new Chamber insists upon the necessity of the amendment, then the Government must acquiesce and introduce the amendment proposal in the period of four months.



C. Procedures of the Chamber of Representatives



Article 78


If an amendment proposal of the Constitution is introduced to the Chamber, it must confine to the debate, until it is voted upon before any other action. However, it cannot debate or vote except on matters and issues specifically and clearly determined in the proposal which had been introduced to it.



Article 79


When an amendment proposal of the Constitution is introduced to the Chamber, it cannot discuss it or vote upon it, unless a two-thirds majority of the members legally constituting the Chamber are present. Voting must be in the same majority.


The President of the Republic must promulgate the Law relating to the Constitutional amendment in the same manner and conditions required for the promulgation and publication of the ordinary laws. He has the right to ask the Chamber to reconsider the proposal another time, during the time limit for the promulgation, and after notifying the Council of Ministers. Voting upon it is, also, by a two-thirds majority.



PART IV. MISCELLANEOUS PROVISIONS



A. The Supreme Council



Article 80


The Supreme Council, whose mission is to impeach the President and Ministers, consists of seven Deputies elected by the Chamber of Deputies, and eight of the highest-rank Lebanese Judges according to the judicial hierarchy, or according to seniority in case of their equal ranks. They convene under the presidency of the Judge with the highest rank. The impeachment decisions are issued by the Supreme Council by a majority of ten votes. The impeachment proceedings therein are determined by a special law.



B. On Finance



Article 81


Public taxes are imposed. In the Lebanese Republic, no tax can be established or levied, except by a comprehensive law whose rules are applied to all the Lebanese territory without exception.



Article 82


No tax may be amended or eliminated except by a law.



Article 83


Every year, at the beginning of the October session, the Government introduces to the Chamber of Deputies, a Budget including State expenditures and its revenues for the next year. The Budget is voted upon item by item.



Article 84


During the debate of the budget and proposals of additional and extraordinary appropriations, the Chamber may not increase the proposed appropriations in the draft budget, or in the rest of the mentioned proposals, whether in the form of an amendment introduced, or through initiative. However, at the end of the debate, it may decide through initiative, laws creating new expenditures.



Article 85


An extraordinary appropriation may not be opened, except by a special law. However, if unforeseen circumstances create urgent expenditures, the President of the Republic issues a decree, based upon a decision made by the Council of Ministers, to open extraordinary or additional appropriations, and by transfer of appropriations in the budget, without exceeding the upper limit determined in the budget law. These measures must be submitted to the Chamber for approval in its first ensuing session.



Article 86


If the Chamber of Deputies does not decide definitely in the matter of the budget proposal before the expiration of the session devoted for its examination, then the President of the Republic, with the agreement of the Head of Government, convenes the Chamber immediately to an extraordinary session lasting to the end of January to continue the budget examination. If this extraordinary session is over without definitely deciding on the budget proposal, then the Council of Ministers may take a decision based upon which the President of the Republic issues a decree adapting and putting into force the proposal in the form it was introduced to the Chamber. The Council of Ministers may not use this right, unless the budget proposal was introduced to the Chamber at least fifteen days prior to its session.


However, during that extraordinary session, taxes, costs, duties, imposts and other revenues are collected as before. The budget of the previous year is used as a basis, adding to it the newly-opened additional permanent appropriations, and excluding from it the eliminated permanent appropriations. The Government receives the January expenditures of the new year based upon the provisional twelfth.



Article 87


The accounts of the final financial administration for every year must be submitted to the Chamber for approval, before publishing the budget of the second year which follows that year. A special law will be made to establish the Bureau of Accounts.



Article 88


No public debt, nor obligation to spend funds from the Budget, may be contracted except according to law.



Article 89


No obligation nor concession to exploit the natural resources of the country, nor any service of public utility, nor any monopoly may be granted except according to law and for a limited time.



PART V. PROVISIONS RELATING TO THE MANDATORY POWER AND THE LEAGUE OF NATIONS



Articles 90 91 and 92


(These Articles were abrogated by the Constitutional Law promulgated on November 9, 1943.)



Article 93


(Abrogated by the Constitutional Law promulgated on January 21, 1947.)



Article 94


(Abrogated by the Constitutional Law promulgated on November 9, 1943.)



PART VI. CONCLUDING AND TEMPORARY PROVISIONS



Article 95


The Chamber of Deputies, elected on the basis of half Moslems and half Christians, must take the appropriate measures to eliminate political sectarianism, according to an interim plan, and the formation of a National Council under the presidency of the President of the Republic consisting, in addition to the President of the Chamber of Deputies and the Prime Minister, political, intellectual and social notables.


The mission of the Council is to study and suggest the means capable of eliminating the sectarianism, and introducing them to the Chamber of Deputies and the Council of Ministers, and to follow up on the interim plan.


In the transitory period:







a.
The sects are fairly represented in the formation of the Cabinet.






b.
The rule of sectarian representation is abrogated. Jurisdiction and efficiency are adopted in public employment, the Judiciary, the military and security establishments, the public and mixed organizations, according to the exigencies of national harmony, with the exception of the jobs of the first rank and the equivalence of the first rank therein. These jobs are equally divided between Christians and Moslems without specifying any job to a specific sect, taking into consideration the two principles of jurisdiction and efficiency.





Articles 96 97 98 99 and 100


(Abrogated by the Constitutional Law promulgated on January 21, 1947.)



Article 101


Effective September 1, 1926, the State of Grand Lebanon is called The Lebanese Republic, without any further modification or amendment.



Article 102


All legislative provisions contrary to this Constitution are abrogated.

